          Case 2:19-cr-20025-DDC Document 92 Filed 09/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

       Plaintiff,
                                                              Case No. 19-20025-01-DDC
v.

MICHAEL SHIFERAW (01),

       Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the court on the oral motion of counsel for the defendant,

Michael Shiferaw, requesting a psychiatric or psychological examination of defendant’s

competency and his written supplement to the motion (Doc. 89). After reviewing the motion and

supplement, the court finds that there is sufficient cause to believe that Mr. Shiferaw is suffering

from mental disease or defect that might render him incompetent to proceed, and prevents

matters from proceeding further without professional examination of Mr. Shiferaw. The court

grants defense counsel’s oral motion.

       Though this examination will represent Mr. Shiferaw’s third examination by court order,

this case presents a rare combination of unusual factors. First, in May 2019, defendant’s counsel

asked the court to order an examination under 18 U.S.C. § 4241 which the court granted. See

Doc. 28 and 30. Then, when Mr. Shiferaw dismissed his counsel and decided to represent

himself, the court, on its own motion, ordered an evaluation under 18 U.S.C. § 4241. See Doc.

62 (Memorandum and Order Ordering Evaluation); Doc. 84 (Psychiatric Report) (sealed). Once

the second evaluation was completed, Mr. Shiferaw rescinded his request for self-representation
          Case 2:19-cr-20025-DDC Document 92 Filed 09/08/20 Page 2 of 2




and the court appointed his current counsel. Doc. 91. So, defense counsel’s report that

circumstances have changed convinces the court that a new evaluation is warranted.

       Also, so long as a “sufficient factual basis” supports the motion and it isn’t requested in

bad faith, a district court must grant a defendant’s motion for examination. United States v. Hill,

526 F.2d 1019, 1023 (10th Cir. 1975). Defense counsel’s oral motion and his written

supplement, see Doc. 89, make the required showing. And, nothing suggests bad faith.

       Therefore, the court orders that defendant, Michael Shiferaw: (1) submit to a third

mental examination as provided by 18 U.S.C. § 4241(b) and 4247(c); (2) be committed to the

custody of the Attorney General, under the provisions of 18 U.S.C. § 4241(b), for placement in a

suitable facility designated as a forensic evaluation site; (3) and be held in temporary custody of

the U.S. Marshal Service, and be delivered by the Service to the designated site as directed by

the Attorney General.

       IT IS THEREFORE ORDERED that the defendant, Michael Shiferaw, be examined

for mental competency to proceed. The Clerk of the Court is directed to provide notice of this

Order to the United States Marshal Service.

       IT IS SO ORDERED.

       Dated this 8th day of September, 2020, at Kansas City, Kansas.



                                                             s/ Daniel D. Crabtree_____
                                                             Daniel D. Crabtree
                                                             United States District Judge




                                                 2
